DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election of Group I, drawn to claims100-104. Claims 105-113 remain withdrawn.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/16/20 and 2/11/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Brandt on 3/23/21.
The application has been amended as follows:
In the claims
5. Please amend claim 100. In addition, please cancel claim 108-110.
100.    An antibody or antigen binding fragment, 
the light chain variable region sequence comprises the following CDRs:

ii)    LC-CDR2: DVN (SEQ ID NO: 291); and
iii)    LC-CDR3: CSYAGRYTWM (SEQ ID NO: 336), or a variant comprising 1 amino acid substitution in the sequence CSYAGRYTWM (SEQ ID NO: 336); and
the heavy chain variable region sequence comprises the following CDRs:
i)    HC-CDR1: GFTFSSYG (SEQ ID NO: 186)
ii)    HC-CDR2: ISYDGSNK (SEQ ID NO: 184); and
iii)    HC-CDR3: AKIGATDPLDY (SEQ ID NO: 187).
Rejoinder
6. Claims 100-104 are directed to an allowable product and method of making the product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 105-107 and 111-113  are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/11/20 is hereby partially withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: The antibody comprising a heavy chain complementarity determining region 1 (HCDR1), a HCDR2, a HCDR3, and a light chain complementarity determining region 1 (LCDR1), a LCDR2, and a LCDR3, having the polypeptide sequences of SEQ ID NO: 107, 291, 336, 186, 184, and 187, are found to be free of prior art. In addition, VL of SEQ ID NO: 335 and VH of SEQ ID NO: 370 are also found to be free of prior art. In addition, support for the variability in SEQ ID NO: 336 is found in p.24, lines 21-34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Claims 100-107 and 111-113 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645